  Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 1 of 6. PageID #: 151




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Plante & Moran, PLLC,                            Case No. 1:19-cv-01962

                               Plaintiff,
                -vs-
                                                  JUDGE PAMELA A. BARKER

 Woodhaven Village, LLC,

                               Defendant.         MEMORANDUM               OPINION         AND
                                                  ORDER


       Currently pending is the Motion for Remand filed by Plaintiff Plante & Moran, PLLC

(“P&M”) on September 25, 2019. (Doc. No. 8.). In its Motion, P&M seeks an Order from this Court

remanding this case to the Common Pleas Court of Cuyahoga County and requiring Defendant

Woodhaven Village, LLC (“Woodhaven”) to pay just costs and actual expenses incurred by P&M as

a result of the removal, i.e., costs and attorney fees associated with its Motion. Woodhaven filed a

Brief in Opposition to Plaintiff’s Motion for Remand on October 9, 2019. (Doc. No. 9.) P&M filed

a Reply Brief in Support of Motion for Remand on October 16, 2019. (Doc. No. 10.) For the

following reasons, P&M’s Motion for Remand is GRANTED insofar as it seeks a remand of this case

to the Cuyahoga County Court of Common Pleas, but it is DENIED insofar as it seeks an award of

costs and attorney fees associated with the filing of its Motion for Remand.

       On May 28, 2019, P&M filed a Complaint in the Cuyahoga County Court of Common Pleas

setting forth four causes of action against Woodhaven arising out of a Professional Service Agreement
    Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 2 of 6. PageID #: 152




and Engagement Letter, together “the Agreement” 1: Count I, Breach of Contract; Count II, Action

on Account; Count III, Promissory Estoppel; and Count IV, Unjust Enrichment. (Doc. No. 1,

Attachment 2.)         In its Complaint P&M alleges that: damages proximately resulting from

Woodhaven’s breach of contract total $128,212.50; Woodhaven is liable to it on the account in the

amount of $128,212.50; P&M relied upon Woodhaven’s promise to pay it for services rendered

pursuant to the Agreement and since Woodhaven has not paid as promised, it has been damaged in

the amount of $128,212.50; and Woodhaven has been unjustly enriched in excess of $128,000.00 to

the extent it received services pursuant to the Agreement but has not paid P&M for such services.

(Id. ¶¶ 11, 16, 20, 25.) P&M demanded judgment against Woodhaven in an amount not less than

$128,212.50 plus pre-and post-judgment interest, costs incurred and for such other relief as the court

may deem necessary and appropriate. (Id. wherefore clause.)

         Attached as Exhibit 2 to P&M’s Complaint (Doc. No. 1, Att. 2), is a copy of a Statement dated

4/2/2019 setting forth Invoice Numbers, with the dates and amounts charged and owing, and Finance

Charges, with the dates and amounts charged and owing. The Total Balance Due as reflected on the

last page of the Statement is $128,212.50. The actual amounts of the Invoices dated 5/8/2013,

6/6/2013, 9/24/2013, and 12/23/2013 total $70,000.00. The Finance Charges total $58,212.50.

Included on the last page of the Statement are the following sentences. “A late charge will be added

for any portion of an invoice not paid within 30 days. The late charge will be computed at the rate of

1.25% per month, starting 30 days after the date of the invoice.” The amounts reflected on the




1
  The Professional Service Agreement and Engagement Letter are attached together as Exhibit 1 to P&M’s Complaint
(Doc. No. 1, Attachment 2.) In its Answer to P&M’s Complaint, Woodhaven denies as “legal conclusion(s)” the specific
allegations associated with the Agreement, but it does not deny that the parties entered into this Agreement and in fact,
avers that the Agreement “speaks for itself.” (Doc. No. 2.)
                                                           2
  Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 3 of 6. PageID #: 153




Statement as “Finance Charge[s]” demonstrate that they were computed consistent with applying

1.25% to the invoices not paid within 30 days. The Professional Services Agreement provides in

relevant part as follows: “PM’s invoices for forecast examination services are due on the agreed-

upon dates. Other invoices are due upon receipt.” (Doc. No. 1, Att. 2, Ex. 1, ¶ 13.)

        Woodhaven filed its Notice of Removal asserting that the case was removable because based

upon information and belief P&M is a citizen of Ohio, and Woodhaven is a company organized and

existing under the laws of the State of Texas and having its principal place of business in Texas, and

the amount in controversy exceeds $75,000, exclusive of interest and costs. Specifically, Woodhaven

asserted that P&M claims damages of $128,212.50.

        In its Motion for Remand, P&M argues that for purposes of evaluating jurisdiction under 28

U.S.C. 1332 (a), $58,212.50 of the $128,212.50 it seeks in damages constitutes interest which cannot

be aggregated with the $70,000 invoices when calculating the amount in controversy requirement to

allow diversity jurisdiction. Stated simply, according to P&M, the amount in controversy exclusive

of interest and costs is $70,000, or the total of the invoiced amounts on the Statement.

        As P&M correctly asserts, accrued interest on a contract may not be considered in making up

the jurisdictional amount. Estep and Assocs., Inc. v. Leonard Hill and Sons, 543 F.Supp. 124, 125

(E.D. Tenn. 1992) (quoting Alropa Corporation v. Myers, 55 F.Supp. 936, 938 (D. De. 1944)). P&M

also correctly cites Costello v. Capital One, N.A., 2008 U.S. Dist. Lexis 35771, 2008 WL 1766983

*3 (W.D. La. Mar. 4, 2008) for the proposition that “jurisprudence has permitted interest to be

included if it is itself the basis of the suit, as when interest has accrued on a note prior to maturity and

is payable on the note, but the amount of interest is not included if the interest is only incident to the

plaintiff’s claim or if it arises solely by a delay in payment.” Id. citing Robichaux v. Glorioso, 2000


                                                     3
  Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 4 of 6. PageID #: 154




WL 1171119, *2 (E.D. La. Aug. 16, 2000); 14B Wright, Miller & Cooper, Federal Practice &

Procedure: Jurisdiction 3rd, § 3712, pp. 280-81 (1998)). According to P&M, because the finance

charges or interest of $58,212.50 arises solely because of Woodhaven’s nonpayment of the invoices,

P&M’s claims set forth in the Complaint do not satisfy the $75,000 amount in controversy

requirement under 28 U.S.C. 1332(a) and therefore, diversity jurisdiction does not exist.

       In response, Woodhaven does not challenge P&M’s reliance upon the cases it cites in support

of its argument that accrued interest or interest that arises solely by a delay in payment is not included

in determining the amount in controversy. What Woodhaven does challenge is P&M’s assertion that

the $58,212.50 qualifies as interest and P&M’s argument, then, that it cannot be considered or

aggregated with the $70,000 invoiced amounts in determining the amount in controversy.

       Woodhaven is correct in asserting that P&M first references the $58,212.50 as interest in its

Motion for Remand. However, whether P&M specifically used the term “interest” in its Complaint

is not dispositive of the issue, particularly when the documents referenced therein clearly and

repeatedly reference the term “Finance Charge” and define the term “late charge” as a percentage of

the outstanding invoice amount. Woodhaven argues that P&M’s supporting documents characterize

the $58,212.50 as “late charge(s)”. It then contends that in Lebo v. Impac Funding Corp., 2011 U.S.

Dist. Lexis 148086, 2011 WL 6750057 (N.D. Ohio Dec. 23, 2011) the court considered “late charges”

as an element of damages sought when determining that the amount in controversy requirement had

been satisfied. Woodhaven then goes on to assert that “[t]his is because ‘late charges’ are not

interest.” (Doc. No. 9, p. 3.) However, as P&M correctly points out in its Reply, the court in Lebo

did not hold that late charges are not interest and did not have to determine that issue because after




                                                    4
  Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 5 of 6. PageID #: 155




aggregating the non-accounting claims for breach of contract and fraud – including punitive damages

and attorney fees – the $75,000 requirement was satisfied.

       The Court agrees with P&M that the $58,212.50 constitutes interest that must be excluded

from consideration or aggregation in determining the amount in controversy. While it is true that the

Statement attached as Exhibit 2 to P&M’s Complaint indicates that a “late charge” will be added for

any portion of an invoice not paid within 30 days, that late charge is not a set or flat fee or charge,

but a percentage – specifically 1.25% per month of the balance(s) not paid within 30 days of receipt.

Indeed, a review of the Statement clearly demonstrates that this 1.25% charge is the “Finance Charge”

set forth repeatedly under the caption “Description” throughout the Statement. And, it was added

each month and arose solely by a delay in payment.

       Black’s Law Dictionary defines the term “interest” as follows: “3. The compensation fixed

by agreement or allowed by law for the use or detention of money, or for the loss of money by one

who is entitled to use it; exp., the amount owed to a lender in return for the use of borrowed money.

– Also termed “finance charge.” Interest, Black’s Law Dictionary (10th ed. 2014). Black’s Law

Dictionary defines the term “finance charge” as follows: “An additional payment, usu. In the form

of interest, paid by a retail buyer for the privilege of purchasing goods or services in installments.

This phrase is increasingly used as a euphemism for interest." Finance Charge, Black’s Law

Dictionary, (10th ed. 2014). Thus, the “Finance Charge” included on the Statement can be considered

or used interchangeably with “interest”.

       Whitehaven also argues that because P&M’s Complaint sets forth four causes of action and

as to three of them P&M seeks the sum of $128,212.50 and as to one of them P&M seeks an amount

in excess of $128,000, P&M is not simply or just seeking $70,000 plus interest. However, the Court


                                                  5
  Case: 1:19-cv-01962-PAB Doc #: 12 Filed: 10/24/19 6 of 6. PageID #: 156




agrees with P&M that “[t]he identity of the accrued interest portion of the claims is not lost because

it is not separately stated in each damage claim,” and “[t]he accrued interest in the non-contract claims

is easily deducted from each damage claim and results in a claim below the $75,000.00 jurisdictional

requirement.” (Doc. No. 10, pgs. 2-3.)

       For the reasons set forth above, the Court finds P&M’s arguments to be well-taken. Therefore,

that part of P&M’s Motion for Remand requesting an Order remanding the case to the Cuyahoga

County Court of Common Pleas is GRANTED. However, that part of P&M’s Motion for Remand

requesting that this Court award it fees and costs associated with filing its Motion for Remand is

DENIED.

         IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: October 24, 2019                                 U. S. DISTRICT JUDGE




                                                   6
